DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

 Response to Amendment
This office action is in response to amendment/reconsideration filed on 11/12/2020, the amendment/reconsideration has been considered. Claims 1, and 11 have been amended, claims 2, 6-10 and 12 are canceled. Claims 1, 3-5, 11 and 13-15 are pending for examination as cited below.	

Response to Arguments

Applicant’s arguments, see remarks pages 7-12, filed on 11/12/2020, with respect to amended claims have been fully considered and are persuasive.  The previous cited rejections to the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 11, and 13-15 are allowed over cited references.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 11/12/2020 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okuyama et al. (Pub. No.: US 20170149981 A1) is considered one of the most pertinent art and discloses, a system includes an identification information receiving unit configured to receive identification information for identifying a communication terminal while a session established between the communication terminal and another communication terminal is underway, the session being established for a plurality of communication terminals coupled to a communication network to transmit and receive content data generated in the plurality of communication terminals, the identification information being transmitted from an information processing apparatus coupled to the communication network; and an operation instruction transmitting unit configured to transmit to said another communication terminal an operation instruction based on a request provided from the information processing apparatus, said another communication terminal being a communication partner of the communication terminal that is identified by the identification information.
Tsukamoto et al. (Pub. No.: US 2015/0149549 A1) is another one of the closest art in the field of invention and discloses, an information processing system, an information processing device, and an information processing method that are capable of determining, for each of a plurality of different functions, a function that is to be executed based on identification information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Tauqir Hussain/Primary Examiner, Art Unit 2446